IN THE COURT OF APPEALS OF IOWA

                                       No. 17-0410
                                 Filed October 10, 2018


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MARK HAASE,
     Defendant-Appellant.
________________________________________________________________


         Appeal from the Iowa District Court for Boone County, Steven J. Oeth,

Judge.



         Mark Haase appeals his convictions for possession with intent to deliver

methamphetamine and failure to affix a drug tax stamp. AFFIRMED.



         Mark C. Smith, State Appellate Defender, and Shellie L. Knipfer, Assistant

Appellate Defender, for appellant.

         Thomas J. Miller, Attorney General, and Kyle P. Hanson, Assistant Attorney

General, for appellee.



         Considered by Vaitheswaran, P.J., Doyle, J., and Blane, S.J.*




*
    Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2018).
                                            2


VAITHESWARAN, Presiding Judge.

       Boone police applied for a warrant to search the home of Mark Haase. The

warrant application was partially based on information provided by Haase’s ex-

girlfriend. A magistrate granted the application.

       The officers executed the search warrant and uncovered large amounts of

cash and methamphetamine.            The State subsequently charged Haase with

possession with intent to deliver more than five grams of methamphetamine and

failure to affix a drug tax stamp. See Iowa Code §§ 124.401(1)(b)(7), 453B.12

(2016). Haase moved to suppress the evidence on the ground “[t]he State misled

the issuing magistrate by ignoring and withholding pertinent exculpatory evidence.”

The district court denied the motion. The case was tried before a jury, which found

Haase guilty of both crimes. The district court imposed judgment and sentence.

       On appeal, Haase asserts the Boone police officer who attested to facts in

support of the search warrant application “acted with reckless disregard for the

truth.” He cites the officer’s failure to consider his ex-girlfriend’s lack of credibility.

       “[R]eckless disregard can be proven in two ways”: (1) “by showing directly

that the affiant had serious doubts as to the veracity of an informant’s statement”

or (2) “from circumstances evincing ‘obvious reasons to doubt the veracity of the

allegations.’”   State v. Niehaus, 452 N.W.2d 184, 187 (Iowa 1990) (citation

omitted). “The deliberate falsity or reckless disregard whose impeachment is

permitted . . . is only that of the affiant, not of any nongovernmental informant.”

Franks v. Delaware, 438 U.S. 154, 171 (1978).

       Our de novo review of the search warrant application discloses the following

key attestations about the ex-girlfriend. She was named in the application; she
                                         3


lived with Haase “for approximately [one] year”; she was last inside the house just

one day before the attestation was made; and she identified several hiding places

for the methamphetamine, including “a black plastic mug/thermos with a

removable piece concealing a hidden space inside,” “tubes of caulking . . . hidden

in a pile of tools in the main living room area,” and a “speaker enclosure.” See

State v. Frakes, No. 17-0359, 2018 WL 1433581, at *4 (Iowa Ct. App. Mar. 21,

2018) (noting the informant “supplied specifics as to the quantity and location of

drugs . . . in the home”).

       Certainly, the ex-girlfriend was not a model citizen. See id. (noting the

affiant “acknowledged the informant was ‘not known for credibility’”). But, as the

district court stated, “[M]ost informants have issues such as drug use, questionable

associates, criminal records or other characteristics which general law-abiding

individuals do not have” and “[i]t is these exact circumstances that put them in a

situation where they learn information which is useful to law enforcement.” See id.

(stating the officer explained he believed the informant’s “statements about [the

defendant] because they were against her interests and corroborated other

evidence”).

       On our de novo review, we agree with the district court that “[t]here is

nothing about the information provided by [the ex-girlfriend] or the lack of

information about [her] in the warrant application which suggests or should have

suggested that [her] veracity should be questioned as it relates to Haase being in

possession of drugs.”
                                        4


      We conclude the affiant did not act with reckless disregard for the truth. We

affirm the district court’s denial of Haase’s suppression motion and his judgment

and sentence.

      AFFIRMED.